DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment and Response to Applicant’s Remarks
This action is in response to the amendment filed on October 26, 2020.
Claims 1-6 are currently pending and have been fully examined. Claims 7-20 have been Cancelled by Applicant.
With respect to the examiner comments, Applicant is of the opinion that “…events not covered by license terms of the rate-based license comprising internally generated events and events chosen by a user as not important…” further limit the term “events not covered…” The examiner respectfully notes that giving the claim its broadest reasonable interpretation, the nature of “events not covered…” does not further limit the scope of the method claim,  because the actions of the claim such as, for example, “analyzing” are not defined in terms of whether the events not covered are internally generated or selected by a user. 
In addition, with respect to examiner comments regarding not-positively recited language, Applicant’s amendment raise new issues. For example, amended claim 1 recites “…provided by a security platform provider…” and “…generated by the licensee…” The examiner respectfully notes that language that is not positively recited does not further limit the scope of the claim. (See MPEP2103 I C)
With respect to the 101 rejection, Applicant is of the opinion that the claims are not solely directed to a commercial interaction. The examiner respectfully notes that the claims are directed to the abstract idea of calculating transaction fee which is a commercial or legal interaction grouped within the “certain methods of organizing human activity.”
With respect to the 112(a) rejections, Applicant’s amendments raise new issues. For example, amended claim 1 recites “…internally generated events generated by the licensee…” However, the Specification is silent to this claim recitation and therefore the new language constitutes new matter.
 With respect to the 112(b) rejections, the current claim amendments raise new issues. For example, claim 1 is directed to a computer-implemented method of a security platform. However, the amended claim recites “…the configurable percentage being determined by the security platform provider…”, and “…events generated by the licensee…” This makes the scope of the claim unclear because it is unclear whether the claim is directed to actions of the security platform, or a combination of the security platform, the security platform provider, and the licensee. 
With respect to the 103 rejections, Applicant’s remarks were fully considered but are not persuasive. Applicant is of the opinion that the prior art fails to teach “executing a plurality of events on a security platform based upon a rate-based license” and  “analyzing the plurality of events to identify any of the plurality of the events not covered by license terms” The examiner respectfully disagrees and notes that Burchfield, at least in [0011]-[0026] discloses a process for executing a plurality of activities (events) based on a contract (license) having a service fee (rate-based). In addition, Burchfield 

Examiner Comments
Applicant is reminded that language that indicates intended use does not further limit the scope of the claim. (See MPEP2103 I C) Such language can be found in:
Claim 1: “…configurable percentage…”
Claim 5: “…protecting an information pipeline…to ensure that…”

Applicant is reminded that language that is not positively recited does not further limit the scope of the claim. (See MPEP2103 I C) Such language can be found in:
Claim 1: “…provided by a security platform provider…”, “…internally generated events…”, “…generated events…”, “…generated by the licensee…”, “chosen by a user…”, “…events are given back…”, “events chosen by the user…are given back…”, “…predetermined ratio…”, “…percentage being determined…”
Claim 2: “…predetermined set…”, “…detected events…”
Claim 3: “…detected events…”, “…are identified…”, “…be charged…”, “…percentage of detected events…”
Claim 4: “…events included within an amount of time defined by…”, “…being extrapolated…”
Claim 5: “…credited events…”

Applicant is reminded that language that indicates non-functional descriptive material does not further limit the scope of the claim. (See MPEP2103 I C and 2111.04)
Such language can be found in:
Claim 1: “…events not covered by license terms of the rate-based license comprising internally generated events generated by the licensee and events chosen by a user as not important…”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-6 are directed to a method (process). Therefore, these claims fall within the four statutory categories of invention.
Claims 1-6 are directed to the abstract idea of calculating transaction fee, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Analysis
The claims are directed to calculating transaction fee. Specifically, the claims are directed to executing a plurality of events based on a rate-based license, identifying any 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of a security platform, merely use(s) a computer as a tool to perform the abstract idea. Specifically, executing a plurality of events based on a rate-based license, identifying any of the events not covered by the license, perform a giveback operation to credit for events not covered by the license. The use of a security platform, does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 1-6 only involve the use of computers as tools to automate and/or implement the abstract idea.
 Taking the claim elements separately, the independent claim 1 involve executing a plurality of events based on a rate-based license, identifying any of the events not covered by the license, perform a giveback operation to credit for events not covered by the license. This only uses a computer system (e.g., security platform) to automate or implement the abstract idea of calculating transaction fee. Dependent claims 2-6 describe reviewing a set of events, applying statistical analysis on events, using a decay function. These claims further describe the use of the computer system to automate or implement the abstract idea. Therefore, the use of the computer and the mathematical calculations of applying statistical analysis and decay function, in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the 
Viewed as a whole, the combination of elements recited in the claims simply recite the concept of calculating transaction fee, including executing a plurality of events based on a rate-based license, identifying any of the events not covered by the license, perform a giveback operation to credit for events not covered by the license. The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field.
The use of a security platform as a tool to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.

Further support for the rationale discussed above can be found at: 
http://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
With respect to claim 1, the amended claim recites: “…internally generated events generated by the licensee…”. However, the Specification is silent to an internally generated event that is generated by a licensee. 
According to the Specification (PGPub [0038])
…internally generated events as well as events chosen by the user to be noise (i.e., not important) may correspond to events which should not be charged against the customer's license. Internally generated events are given back at a 1:1 ratio and anything a customer chooses to drop or ignore is given back at a configurable percentage and maximum (configurable is determined by the security intelligence platform provider)….

Therefore, the new language constitutes new matter. For the purpose of examination, the claim is interpreted as follows:
“internally generated events…”
With respect to claim 1,
With respect to claim 2, the claim recites, “reviewing the…events” However, the claim is silent what component or device performs the “reviewing”.
According to the specification ([0038] from the PGPub): “…the license give back module 234 reviewing predetermined sets of detected events. …”
Therefore, the above recitations make the claim broader than the specification as the claim is silent what performs the actions. (In re LizardTech Inc. v. Earth Resource Mapping Inc., 76 USPQ2d 1724 (Fed. Cir. 2005) -- Claim language (originally filed or amended) whose broadest reasonable interpretation goes beyond the explicit description of the language as defined by the Specification.)
With respect to claim 2, the claim recites: “reviewing the…detected events”, without clearly defining how the “reviewing…”, is performed. An algorithm or steps/procedure taken to perform the function  “reviewing…” must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§2163.02 and 2181, subsection IV.” (MPEP 2161.01 I)
With respect to claim 4, the amended claim recites: “…the rate-based license includes a time-based license…” However, the Specification is silent to this claim recitation. 
According to the Specification (PGPub [0039])
… in certain embodiments, the security intelligence platform uses a license which is time-based and the security intelligence platform includes an ability of measuring events included within the amount of time defined by the time-based license. For instance, certain time-based licensing is based on events per second….


With respect to claim 4, the claim recites: “…the analyzing then being extrapolated”, without clearly defining how the “being extrapolated”, is performed. An algorithm or steps/procedure taken to perform the function “extrapolated” must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§2163.02 and 2181, subsection IV.” (MPEP 2161.01 I)
With respect to claim 5, the claim recites: “…where credited events decay”, “…the decay function preventing…”, “…the decay function protecting…”, without clearly defining how the “decay”, “preventing” and “protecting” are performed. An algorithm or steps/procedure taken to perform the function “decay”, “preventing” and “protecting” must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§2163.02 and 2181, subsection IV.” (MPEP 2161.01 I)
Dependent claims 2-6 are also rejected for being directed to the limitations of the rejected claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Unclear Scope
With respect to claim 1, the scope of the claim is rendered indefinite as the claim is directed to a computer-implemented method of a security platform. However, the claim also recites “…the configurable percentage being determined by the security platform provider…”, and “…events generated by the licensee…” It is unclear whether the claim is directed to actions of the security platform, or a combination of the security platform, the security platform provider, and the licensee. Therefore, the scope of the claims is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
With respect to claim 1, the scope of the claim is rendered indefinite as the claim recites “executing… on a security platform, the security platform providing…”
The scope of the claim is unclear because it is not clear whether “providing” is part of the “executing” or it is a separate claim step. Therefore, the scope of the claims is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
With respect to claim 4, the scope of the claim is rendered indefinite as the claim is directed to a computer-implemented method of a security platform. However, the claim also recites “…an amount of time defined by the time-based license…” It is unclear whether the claim is directed to actions of the security platform, or a 
Dependent claims 2-6 are also rejected for being directed to the limitations of the rejected claim 1.
Indefinite Language
With respect to claim 1, the term “given back at a configurable percentage” is relative terms which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
With respect to claim 3, the term “absolute maximum percentage of detected events” is relative terms which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Dependent claims 2-6 are also rejected for being directed to the limitations of the rejected claim 1.
Lack of Antecedent Basis
With respect to claim 3, the claim recites “the customer.”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Burchfield et al. (US Patent Publication No. 2005/0102176), in view of Zimmermann et al. (US Patent Publication No. 2018/0027006) further in view of Harris et al. (US Patent Publication No. 2012/0271660).
With respect to claim 1, Burchfield et al. teach:
executing a plurality of events on a security platform…the executing being based upon a rate-based license between a licensee and a security platform provider; (Abstract, [0011]-[0026]) 
analyzing the plurality of events, the analyzing identifying any of the plurality of the events not covered by license terms of the rate-based license, the events not covered by license terms of the rate-based license comprising internally generated events and events chosen by a user as not important, analyzing being performed by the security platform; ([0010]-[0022], [0039]-[0049])
performing a license giveback operation, the license giveback operation providing the licensee with an event credit for events not covered by the license terms, the performing being performed by the security platform…([0039]-[0049])
Burchfield et al. do not explicitly teach:
the security platform providing a security information and event management (SIEM) function, log management function, anomaly detection function, vulnerability management function, a risk management function, and incident forensics function; 
internally generated events are given back at a predetermined ratio and events chosen by the user as not important are given back at a configurable percentage, the configurable percentage being determined by the security platform provider.
However,  Zimmermann et al. teach:
the security platform providing a security information and event management (SIEM) function, log management function, anomaly detection function, vulnerability 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the enterprise security system of Zimmermann et al., into the license management system of Burchfield et al., in order to detect threats and provide security in license management. (Zimmermann et al.: Abstract, [0102])
Burchfield et al. and Zimmermann et al. do not explicitly teach:
internally generated events are given back at a predetermined ratio and events chosen by the user as not important are given back at a configurable percentage, the configurable percentage being determined by the security platform provider.
However, Harris et al. teach:
internally generated events are given back at a predetermined ratio and events chosen by the user as not important are given back at a configurable percentage, the configurable percentage being determined by the security platform provider. (FIGS. 7-11, [0061]-[0072]) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the refund calculation as taught by Harris et al., into the license management system of Burchfield et al., and Zimmermann et al. in order to determine the refund amount based on various events. (Harris et al.: Abstract, [0042])
With respect to claim 2, Burchfield et al., Zimmermann et al. and Harris et al. teach the limitations of claim 1.

the analyzing the plurality of events further comprises reviewing predetermined sets of detected events. ([0010]-[0018])
With respect to claim 3, Burchfield et al., Zimmermann et al. and Harris et al.  teach the limitations of claim 2.
Moreover, Burchfield et al. teach:
the predetermine sets of detected events are identified by applying a statistical analysis operation, the applying the statistical analysis identifying any events which should not be charged against the rate-based license. ([0021]-[0022])
the statistical analysis corresponding to a determination of a percentage of events that the customer chooses to be undesired and an absolute maximum percentage of detected events. ([0010]-[0022], [0039]-[0049])
With respect to claim 5, Burchfield et al., Zimmermann et al. and Harris et al.  teach the limitations of claim 1.
Moreover, Harris et al. teach:
the license giveback operation comprises a decay function where credited events decay over a certain amount of time, (Abstract, [0062], [0063], [0078])
the decay function preventing credited events from accumulating indefinitely, the decay function protecting an information pipeline…([0062], [0063], [0078])
Burchfield et al., Zimmermann et al. and Harris et al. do not explicitly teach:
…to ensure that events are not lost due to exhaustion of resources.

With respect to claim 6, Burchfield et al., Zimmermann et al. and Harris et al.  teach the limitations of claim 1.
Moreover, Harris et al. teach:
the license giveback operation comprises a configurable decay percentage per a configurable license interval. ([0062])

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Burchfield et al., in view of Zimmermann et al., and Harris et al., further in view of Hoffberg (US Patent No. 6,850,252)
With respect to claim 4, Burchfield et al., Zimmermann et al. and Harris et al. teach the limitations of claim 1.
Moreover, Harris et al. teach:
the rate-based license includes a time-based license; ([0062], [0063], [0078])
Burchfield et al., Zimmermann et al. and Harris et al. do not explicitly teach:
the security platform measures events included within an amount of time defined by the time-based license;
the analyzing the plurality of events occurs over a certain amount of time, the analyzing then being extrapolated.
However, Hoffberg et al. teach:

the analyzing the plurality of events occurs over a certain amount of time, the analyzing then being extrapolated. (Col. 162 ll. 9-56, Col. 209 ll. 6-19, Col. 209 ll. 26-52)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the data analysis and extrapolation as taught by Hoffberg et al., into the license management system of Burchfield et al., Zimmermann et al. and Harris et al., in order to use data patterns to predict events. (Hoffberg et al.: Abstract, Col. 23 ll. 19-29)

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on (571)272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A./Examiner, Art Unit 3685   

/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685